Citation Nr: 1600759	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-20 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a TDIU.  In January 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  At the hearing the Veteran granted waiver of initial consideration by the RO of any additional evidence received.  In addition, a 60 day abeyance period was granted to allow for the submission of additional evidence.  In March 2015, the Veteran's representative submitted additional evidence, including a written statement by the Veteran in support of his claim, VA medical records and an MRI [magnetic resonance imaging] of the lumbar spine, with waiver of any further Agency of Original Jurisdiction (AOJ) consideration of such evidence.


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from engaging in any substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim for a TDIU.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16. 

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities affecting both upper or both lower extremities, disabilities resulting from a common etiology or a single accident, and disabilities involving a single body system are considered as one disability.  38 C.F.R. § 4.16(a).

Entitlement to TDIU requires an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran contends that he is unemployable due to his service-connected disabilities.  Service connection has been established for post right knee arthroplasty (formerly right knee arthritis), rated 60 percent; degenerative disc disease (DDD), L4, L5, and S1 associated with post right knee arthroplasty, rated 60 percent; headaches, rated 30 percent; radiculopathy, right lower extremity associated with DDD, L4, L5, and S1, rated 10 percent; and peripheral neuropathy, right knee, rated 10 percent.  His combined evaluation for compensation is 90 percent.  He currently meets the schedular rating requirements for a TDIU under 38 C.F.R. § 4.16(a).  

According to his February 2012 TDIU application, he completed two years of college.  He noted he did not have any other education or training before he became too disabled to work.  He last worked full-time as a bus driver in 2007, and became too disabled to work that same year due to his service-connected migraines, neuropathy, right knee and back disabilities.  He noted on the application that he could not stand for more than 30 minutes at a time due to back and leg pain and severe neuropathy.  

On April 2012 VA general medical examination for individual unemployability for back, knees, peripheral neuropathy, and headaches, the Veteran reported he was a school bus driver from 1999 to 2005; he was medically retired due to pain in the right knee and lower back.  

On April 2012 VA knee and lower leg conditions examination, the Veteran reported taking gabapentin 3 times a day but continued to have severe pain in both knees, (right greater than left).  On range of motion testing right knee flexion was to 90 degrees with painful motion beginning at 45 degrees and extension to 0 degree with no objective evidence of painful motion.  Left knee flexion was to 120 degrees with painful motion beginning at 90 degrees, and left knee extension to 0 degree with no objective evidence of painful motion.  There was no additional limitation in range of motion of the knees and lower legs following repetitive-use testing.  The Veteran experienced functional loss, functional impairment and/or additional limitation of range of motion of the knees and lower legs after repetitive use manifested by less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station and disturbance of locomotion.  He had tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength testing of the knees showed active movement against some resistance.  The Veteran had a total right knee joint replacement in 2010 that resulted in chronic residuals consisting of severe painful motion or weakness and peripheral neuropathy.  He used a cane constantly and occasionally used a walker.  Right knee x-rays (July 2011) did not show degenerative or traumatic arthritis, but did show post right total knee replacement and posterior patellar resurfacing.  The diagnoses were post right knee injury, post multiple corrective surgeries with residual peripheral neuropathy and pain.  The examiner noted that the Veteran's knees and/or lower legs impacted his ability to work, in that he cannot drive, or walk for longer than one block and cannot get in and out of a bus.  The examiner further noted that based on the diagnosis specifically, the Veteran is limited to sedentary work only.  

On April 2012 VA peripheral nerves conditions examination, the Veteran was diagnosed with right leg peripheral neuropathy that affected the sciatic nerve.  Examination revealed mild incomplete paralysis of the sciatic nerve (right).  The left side was normal.  The examiner noted that the Veteran's peripheral nerves disorder impacted his ability to work, in that he cannot drive, or walk for longer than one block and cannot get in and out of a bus.  The examiner further noted that based on the diagnosis specifically, the Veteran is limited to sedentary work only.  

On April 2012 back examination, the Veteran was diagnosed with DDD, L4, L5, and S1 with sciatica.  He described flare-ups that impact the function of his back.  Specifically he cannot get out of bed without assistance; he takes 2 hours to get ready.  On range of motion testing, forward flexion was to 45 degrees, with objective evidence of painful motion beginning at 30 degrees.  Extension was to 10 degrees, with objective evidence of painful motion at 10 degrees.  Left and right lateral flexion and lateral rotation were each to 15 degrees.  There was no change in the degrees on range of motion measurement after repetitive use testing.  The Veteran experienced functional loss, functional impairment and/or additional limitation of range of motion of the back that included weakened movement, excess fatigability, incoordination (impaired ability to execute skilled movements smoothly) and pain on movement.  He had localized tenderness or pain to palpation for joints and/or soft tissue of the back.  Muscle strength testing revealed he had active movement against some resistance on bilateral hip flexion, bilateral knee extension, bilateral ankle plantar flexion, bilateral ankle dorsiflexion, and bilateral great toe extension.  There was no muscle atrophy of the back.  Deep tendon reflexes were absent concerning the right knee and normal for the left knee and bilateral ankle.  Sensory examination was decreased on the right thigh/knee (L3/4) and lower leg/ankle (L4, L5 and S1), otherwise the sensory examination was normal.  Straight leg raising test was negative bilaterally.  He had severe radiculopathy with constant pain of the right lower extremity and none of the left lower extremity.  He had moderated paresthesias and/or dysesthesias of the right lower extremity and mild numbness of the right lower extremity.  The Veteran has intervertebral disc syndrome (IVDS) with incapacitating episodes of acute symptoms severe enough to require at least 6 weeks (over the past 12 months) of prescribed bed rest and treatment by a physician.  He used a cane constantly and a walker occasionally.  The cane or walker was used for back pain and right leg pain and to assist with balance.  MRI of the lumbar spine shows severe L3/4 spinal and bilateral foraminal stenosis and multilevel degenerative changes.  The examiner noted that the Veteran's back disability impacts his ability to drive, walk for longer than 1 block, and he cannot get in and out of a bus.  Based on the diagnoses (DDD, L4, L5, and S1 with sciatica, severe L3/4 spinal and bilateral foraminal stenosis) the Veteran is limited to sedentary work only.  

On April 2012 VA examination for headaches, the Veteran was diagnosed with migraine including migraine variants.  He described symptoms of pulsating or throbbing head pain, pain on both sides of the head, pain worsens with physical activity, nausea, vomiting, sensitivity to light and sound, and changes in vision.  The duration of typical head pain was 1 to 2 days and sometimes greater than 2 days.  He had characteristic prostrating attacks of migraine headache pain more frequently than once a month.  He also has very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran's headache disability impacts his ability to work in that he cannot drive or walk and has to lie in bed.  The examiner noted that based on his diagnosis of migraine including migraine variants, the Veteran cannot perform heavy labor work, but can perform light labor and sedentary duty.  

A December 2013 MRI of the lumbar spine shows DDD at all levels, advanced at L3-L4 where there is marked disc space narrowing and degenerative endplate changes.  The  impression was L3-L4 and L4-L5 moderate canal stenosis, more severe at L3-L4.  Although not directly comparable there is no change from CT [computed tomography] of the lumbar spine of September 2013.  

On February 2014 VA back conditions examination, the Veteran reported progressively worsening low back pain and was under pain management care.  He was being evaluated for surgical fusion of the lumbar spine by orthopedics.  He reported frequent flare-ups of low back pain and stated "pain makes any movement difficult."  On range of motion testing, forward flexion was to 50 degrees, with objective evidence of painful motion beginning at 30 degrees.  Extension was to 30 degrees, with no objective evidence of painful motion.  Left and right lateral flexion and lateral rotation were each to 20 degrees, with objective evidence of painful motion for each at 15 degrees.  There was additional limitation in range of motion of the back following repetitive-use testing.  He had functional loss, functional impairment and/or additional limitation of range of motion of the back after repetitive use described as less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight-bearing and lack of endurance.  He complained of tenderness to palpation of the lumbar spine paraspinal muscles.  He had muscle spasms and guarding of the thoracolumbar spine.  He had radicular pain of both knee with involvement of L5/L5/S1/S2/S3 nerve roots (sciatic nerve).  He had IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  He used a wheelchair occasionally, a cane constantly, and a walker regularly.  The diagnosis was lumbago with radiculopathy.  The examiner noted that the Veteran's low back pain affects his ability for prolonged standing or ambulating, as well as any heavy lifting, pushing and/or pulling, which impedes his work ability considerably.  Based on the diagnosis specifically, he can only perform sedentary work provided he can take breaks to get up as occasion requires.  

On February 2014 VA knee and lower leg conditions examination, the Veteran complained of persistent arthralgia and right lower extremity numbness post initial injury and resultant corrective surgeries, as well as persistent right foot and toes numbness.  He had several nerve conduction tests and was treated with an increasing dose of Gabapentin with only mild improvement.  He was on the maximum dosage of medication and was under clinical care.  He complained of bilateral knee pain flare-ups and stated that the pain makes movement difficult.  On range of motion testing, right knee flexion was to 120 degrees with objective evidence of painful motion at 100 degrees.  Right knee extension was to 0 degree with no objective evidence of painful motion.  Left knee flexion was to 120 degrees with objective evidence of painful motion at 100 degrees.  Left knee extension was to 0 degree with no objective evidence of painful motion.  There was additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  He had functional loss, functional impairment or additional limitation of range of motion of the knees and lower legs after repetitive use indicated as less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  He had tenderness or pain to palpation for joint line or soft tissues of the knees.  The Veteran had a total right knee replacement in 2010 and now with intermediate degrees of residual weakness, pain or limitation of motion.  He used a cane regularly for bilateral knee arthralgia.  Imaging studies of the left knee shows documented degenerative or traumatic arthritis.  The diagnoses were left knee degenerative joint disease (DJD) and post arthroplasty right knee.  The examiner noted that pain, weakness, fatigability, or incoordination, and the use of the affected joint over a period of time significantly limits functional ability during flare-ups.  The examiner noted further that the Veteran's knees and lower legs affect his ability for prolonged standing or ambulating, as well as any heavy lifting, pushing and/or pulling, which impedes his work ability considerably.  Based on the diagnosis specifically, he can only perform sedentary work.  

On February 2014 VA peripheral nerves conditions examination, the Veteran complained of persistent arthralgia and right lower extremity numbness post initial injury and resultant corrective surgeries, as well as persistent right foot and toes numbness.  He has had several nerve conduction tests and was treated with an increased dose of Gabapentin with mild improvement.  He was on the maximum dose of medicine and under clinical care.  His symptoms attributable to peripheral nerve are mild paresthesias and/or dysesthesias and numbness of the right lower extremity.  On sensory examination there was decreased sensation to light touch of the right lower leg/ankle (L4/L5/S1) and foot/toes (L5).  His lower extremity nerves were reportedly normal , except there was mild incomplete paralysis of the anterior crural (femoral) nerve.  The diagnosis was peripheral neuropathy of the right lower extremity.  The examiner noted that the Veteran's peripheral nerve disability did not impact his ability to work.

On February 2014 VA headaches examination, the Veteran reported being under the care of his primary care physician due to persistent symptoms.  His headache symptoms include pulsating or throbbing head pain, pain on both sides of the head, nausea, vomiting, and sensitivity to light and sound.  The location of typical head pain is both sides of the head.  The duration of typical head pain is 1 to 2 days.  His treatment plan includes taking medication for headaches.  He had characteristic prostrating attacks of migraine headache pain less than once every 2 months.  The diagnosis was migraine including migraine variants.  The examiner noted that the Veteran's chronic headaches affect his ability to concentrate on tasks at hand and thus impedes his work ability.

In his June 2014 Substantive Appeal, the Veteran noted that he recently fell due to his knee disability and injured his forearm.  Afterwards, he was given a knee brace and a walker.  He stated he also has severe back problems for which he has been hospitalized and at times confined to a bed.  He has been issued a back brace, receives injections and will eventually require a back operation in the near future.  He noted that his back pain is "so unbearable that [he has] been issued a wheelchair."  He stated that the arthritis in his back and knees has gotten worse and he cannot sit or walk without pain.  In addition, his migraines have increased.  

At the January 2015 video conference hearing, the Veteran testified that the last time he actually had gainful employment was in 2005, when he drove a school bus.  That job was terminated because he could not pass the physical examination and he could not "get up and down the bus anymore" and could no longer sit on the bus.  He stated that his legs, back, hands, arthritis in both hips and migraines (3 to 5 times a month), but mostly his back, keeps him from engaging in gainful employment.  He stated that because of his back disability, he cannot sit for long periods of time as he gets spasms in his back.  He noted "I can't walk."  He testified that he has problems with his right leg when going up and down stairs and walking distances.  In addition, his headaches are debilitating, he goes in a room, closes the door and put ice around his head, to blackout the room.  If he looks at a computer for a long period of time, the flashing lights or if a light starts to flash, he gets a migraine and then becomes disabled.  He will start "throwing up."  He then goes to bed, which could be as long as 2 weeks at a time.  

He stated that he completed a year and a half of college; he studied electronics.  He also completed a course in radio and television servicing, albeit 40 years ago.  He worked as a bus driver for seven and a half years.  Prior to the late 1990's he ran a painting company and supervised his sons who performed contracting work.  He stated that he cannot perform a sedentary job due to his service-connected disabilities.  He stated "I don't know what I can do.  I can't sit down. I can't type... I can't drive a bus.  I can't drive a truck.... I'm disabled four or five times a month.  I've got two pages of meds I'm taking.... I take probably 20, 30 pills a day.  And I could never pass a medical...."

In a March 2015 statement (submitted directly to the Board) the Veteran reiterated the reasons he is seeking a TDIU.  He stated that he was forced to retire early because the pain from his service-connected disabilities was so bad he could no longer carry out his daily functions.  He worked two jobs before being forced to retire; he was a school bus driver for over seven years and the second job was driving a shuttle bus.  He stated he could no longer go up and down stairs and he tried working in the office but could not sit for more than 20 or 30 minutes. 

During the period of claim, VA examiners have described the limiting effects of the Veteran's service-connected disabilities on his ability to work.  The February 2014 VA examiner who evaluated the Veteran's headaches noted that the Veteran's chronic headaches affect his ability to concentrate on tasks at hand and thus impedes his work ability.  The February 2014 VA examiner who evaluated the Veteran's knees and lower legs opined that his knees and lower legs disabilities impede his work ability considerably, but based on the diagnosis specifically, he can perform sedentary work.  There are other opinions of record by VA examiners regarding the Veteran's back, knees and peripheral nerves that describe the limiting effects of these disabilities on his ability to work, but indicate that the Veteran is capable of sedentary work provided he can take breaks to get up as necessary.  Multiple examination reports note that he cannot drive, or walk for longer than one block and cannot get in and out of a bus.  The Veteran has essentially asserted that the severity of his service-connected disabilities prevents even sedentary work and that his education and training are not in a sedentary employment field.  

The Veteran meets the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  Furthermore, the Board finds that the evidence of record is at least in equipoise in showing that his service-connected disabilities preclude him from engaging in a substantially gainful occupation consistent with his work history and education.  The evidence of record reflects that the Veteran's most recent work history includes driving jobs; prior to that he ran a painting company; and many years ago he completed less than two years of college (in electronics) and a course in radio and television servicing.  

Based on the evidence noted above, the type of job the Veteran may be able to perform is a sedentary job where impaired concentration is permissible and where he can take breaks to get up as occasion requires due to his back disorder.  However, the evidence of record does not show that his work history and education includes significant sedentary work that is able to be performed with impaired concentration.  To the extent that his prior driving jobs are considered sedentary, multiple examiners have explicitly stated that his service-connected disabilities now preclude that type of employment (driving).  

Based on the foregoing, the Board concludes that the evidence reasonably supports the claim for a TDIU rating.  Accordingly, a TDIU rating is warranted.



ORDER

The appeal seeking a TDIU rating is granted, subject to the regulations governing payment of monetary awards.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


